Title: To Thomas Jefferson from the Commissioners of the Federal District, 14 October 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 14th. Octr. 1792.

Mr. Hallet having informed us that the situation of his family, required his presence in Philadelphia, we have desired him to wait on you, and communicate with the President and you, respecting another Plan for a Capitol, which he engages to prepare. The plan which he has exhibited, and which was drawn by our directions, after his fancy piece, does not meet altogether with our approbation, nor does it appear to be agreeable to his own taste, and judgment.

We have given him a sketch of the internal arrangements which we thought wou’d be most happy. It appears not to have been possible to accomodate the exterior of the fancy piece to those arrangements. We have therefore desired him to make any departure from it, he may approve of, in his future plan, consulting the President and your self on the subject.
We have not a doubt of his possessing the highest merits in his line; as every thing he has exhibited, though not approved of, has still evinced more taste, and practical skill, than has appeared in any of the numerous ones with which we have been favoured. We have had some conversation with Mr. Blodget, respecting an office of Agency for disposing of Lots, in the different States.
It appears to us, that a measure of that sort wou’d be very eligible. When he has matured his Ideas on the Subject, he will lay them before the President.
We have since the Public Sales, disposed of four Lots by private contract—Two at £75. each, and Two at £65. each, to some of our workmen who have promised us to improve them directly. We are Sir, with great Respect your Most obt Servts

Dd: Stuart
Danl. Carroll

